INGRAHAM, J.
(dissenting). I think the verdict of the jury was without evidence to sustain it. The action was upon a promissory note dated January 2, 1893, by which the defendants’ testator promised to pay to the plaintiff $1,000. There was no dispute but that *686the defendants’ testator made and executed this note, and the only defense was that the said note was paid by the execution and delivery by the defendants’ testator to the plaintiff of the defendants’ testator’s promissory note dated about July 2, 1893, for the sum of $1,000; that the said renewal note was,,by its terms, made payable six months after its date, was indorsed by the payee, and accepted by the plaintiff in full satisfaction of the note set forth in the complaint. I cannot find the slightest evidence to sustain this defense. No note dated July 2, 1893, is produced. There is no witness who ever saw such a note executed or delivered. There is not a particle of evidence that any such note ever was made, delivered, or received by the plaintiff. The plaintiff was called as a witness, and expressly swore that no such note was given to him, and that the note in suit' was never paid; and his testimony in that respect is not contradicted. The defendant, however, sought to sustain this defense by proof that several years after the date of the note in suit the plain, tiff was in possession of another note for $1,000, made by the defendants’ testator, similar in form to the note in suit; that such other and later note was renewed from time to time; that one was in existence at the time of the death of the defendants’ testator, which had been paid; and that some time before the defendants’ testator died the plaintiff came to his house, and said that the defendants’ testator owed him $1,000. But there was introduced in evidence a check of the plaintiff’s, payable to the order of the defendant, dated January 2, 1894,—a year after the date of the note in suit,—for the sum of $1,000, which was indorsed and collected by the defendants’ testator; and the plaintiff swears that this subsequent note was given for a loan of money represented by this latter check, and this is not disputed by testimony of any kind. So, all we really have to sustain this allegation of the payment Of the note in suit by the giving of a new note is the fact that at one time the plaintiff insisted that the defendants’ testator owed him $1,000, and did not at that time make any claim for the note -in suit. That such testimony, in the face of a distinct denial under oath by the plaintiff, is sufficient to prove this defense of payment, seems to me to be answered by a mere statement of the proposition.
I think the judgment should be reversed, and a new trial ordered.